DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 (claims 1-6) in the reply filed on 6/28/2022 is acknowledged.  The traversal is on the grounds that the amendments made to both independent claims now explicitly require the negative exponential equation to be calculated.  Specifically, applicant argues that the method claims require “administering the agent, subjecting to first radiation with a low power, performing measurement of the parameter, calculating a factor, photo-activating the agent as long as the factor is above a second threshold calculated through the negative exponential”.  The examiner disagrees on applicant’s interpretation of the claim, specifically pertaining to the underlined portion of applicant’s arguments (as explained below in the 112, 2nd rejection), nonetheless to advance prosecution, the restriction requirement has been withdrawn and both groups (all claims) are pending examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
First means for irradiating (a.k.a. first irradiating means); First measurement means; Photo-activating means and Processing unit (as recited in claim 7) all invoke 112, 6th paragraph. However, it is noted that 112, 6th for these claim terms is only invoked in independent claim 7, the other claims that recite these terms (claims 8-11 and 17) recite sufficient structure to take these claim terms out of 112, 6th. 
It is noted that the second means for irradiating (a.k.a. second irradiating means) and second measurement means (recited in claim 10) do not invoke 112, 6th as sufficient structure is recited. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “photo-activating means”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “photo-activating means” (Claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8-10 are objected to because of the following informalities:  lack of consistent claim terminology.  Specifically, applicant refers to the same element as both “first means for irradiating” and “first irradiating means”.  Similarly, the same element is referred to as both “second means for irradiating” and “second irradiating means”.    Applicant is reminded to keep claim terms consistent throughout the entirety of the claim set.  It is requested that applicant pick one version for each element and stick with it for all of the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 7-12 and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
[Claim 7] Based on the 112, 6th interpretation and subsequent analysis of the specification regarding the term “photo-activating means”, it has been found that this term is not supported by the specification due to the lack of corresponding structure.  It is emphasized that this term “photo-activating means” is found nowhere in applicant’s entire specification.  While a first and second irradiating means are disclosed, these terms are already explicitly recited in the claims, therefore the claimed “photo-activating means” has to be something different than the first and second irradiating means.  However, applicant has no support for a “photo-activating means” that is additional to and different from the disclosed first and second irradiating means.  Therefore, the examiner contends that this term lacks adequate written description; See MPEP 2181.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1] The term “the variation of the concentration” lacks antecedent basis. Furthermore, the limitation “the variation of the concentration of the chromophoric agent in the corneal tissue during the photo-activating step being calculated with the following exponential law…” is indefinite based on the fact that 1. “Variation” has no antecedent basis and therefore does not refer back to anything previously recited in the claims and 2. The use passive language “being calculated” instead of an active method step “calculating”.  Specifically, because this limitation does not tie back to anything previously recited in the claim and the use of passive language makes this limitation seemingly a mere statement of fact or a definition that merely explains/defines how a variation is calculated, but does not actually require it to be calculated.  Therefore, it is unclear if this limitation is positively recited/required or merely a statement of fact. Applicant is reminded that a method claim is defined by its positively recited and active method steps. 
However, according to the response submitted 6/28/2022, it is seeming applicant’s position that this equation 1. Defines the second threshold and 2. Is required to be calculated.  The examiner emphasizes that neither is true, as currently written.  In order for applicant’s interpretation (as argued) to match what is recited in the claims, the examiner highly recommends amending the claims to make it clear that this equation defines/establishes the second threshold and is actively required to be performed, i.e. a positive recitation of calculating. 
Furthermore, the limitation “as long as a factor representative of the concentration of said chromophoric agent in the corneal tissue remains below a first pre-established threshold, cyclically performing at least the following steps in chronological order: 
- administering the chromophoric agent to said corneal tissue; 
- subjecting the corneal tissue containing the chromophoric agent to the first electromagnetic radiation whose power density is within a first safety interval for the corneal tissue-that is selected in such a way that the first electromagnetic radiation does not photo-activate the chromophoric agent; 
- performing a further measurement of the first spectroscopic parameter, which is indicative of the energy perturbation caused by the first electromagnetic radiation in the corneal tissue containing the chromophoric agent; 
- calculating said factor representative of the concentration of the chromophoric agent inside the corneal tissue as a function at least of the measurement and the further measurement of the first spectroscopic parameter” is indefinite
Specifically, this whole entire set of method steps is predicated on “a factor” remaining below a first pre-established threshold, however it is not until the “further measurement” is performed (later on in this same process) that the factor can even be calculated.  So seemingly, the factor isn’t determined until the last step of this process, but the very first step requires a user to know the factor in order to even start the phase/process.  This creates confusion, as it’s unclear how a user can know if a factor remains below a threshold (to start the process) if the factor isn’t known/determined/calculated until the end of that same process.  Based on this it’s unclear if the “factor” mentioned first (“as long as a factor..”) is a different factor, i.e. determined in a different manner, than the factor that is explicitly calculated later on in the process.  Seemingly, a user would have to first determine the factor without knowing the “further measurement” to determine whether or not to even begin the following steps. 
[Claims 2-3] The term “the value of the fluorescence intensity” lacks antecedent basis. 
[Claim 4] The term “the pre-established threshold” lacks antecedent basis.  Specifically, the independent claim establishes a first and second pre-established threshold.  Therefore, it’s unclear if this pre-established threshold refers to the first, the second or a completely different (third) threshold. 
[Claim 5] The term “the mechanical stiffening” lacks antecedent basis.  In addition, “the values taken on by said factor…” lacks antecedent basis. 
[Claim 6] The term “the mechanical stiffening” lacks antecedent basis.  In addition, “the predicted value” lacks antecedent basis.  Furthermore, “the pattern of photo-activating intensity” lacks antecedent basis. 
[Claim 7] The term “photo-activating means” is indefinite, as it is not clear what the corresponding structure relates to under the 112, 6th analysis of this term; see MPEP 2181.  Based on this lack of explanation in the specification regarding the corresponding structure, it is unclear if this photo-activating means is the exact same element as the first/second irradiating means (which are themselves explicitly recited in the claims) or if this is something completely separate/ different.
The limitation “a processing unit configured to perform a first measurement of said first spectroscopic parameter before administering chromophoric agent to said corneal tissue, namely at time t=0” is indefinite for claiming both a broad range (before administering chromophoric agent to said cornea tissue) together with a narrow range (at time t=0). The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims; See MPEP 2173.05(c). 
[Claim 8] This claim recites the limitation “said first irradiating means consist in a source”.  It is unclear what is meant by “consist in”.  Is applicant trying to claims that the means are inside of a light source or did applicant intend to claim that the first irradiating means consist of a source?  
Furthermore, “the fluorescence effect” and “the fluorescence intensity” lack antecedent basis. 
[Claim 9] This claim recites the limitation “said first irradiating means consist in a source”.  It is unclear what is meant by “consist in”.  Is applicant trying to claims that the means are inside of a light source or did applicant intend to claim that the first irradiating means consist of a source?  
Furthermore, “the diffused intensity” lacks antecedent basis.
[Claim 10] The terms “the fluorescence effect” and “the fluorescence intensity” lack antecedent basis. 
[Claim 15] The term “the mechanical stiffening” lacks antecedent basis.  In addition, “the values taken on by said factor…” lacks antecedent basis. 
[Claim 16] The term “the mechanical stiffening” lacks antecedent basis.  In addition, “the predicted value” lacks antecedent basis.  Furthermore, “the pattern of photo-activating intensity” lacks antecedent basis.
[Claims 20 and 21] The limitation “as a function of the values taken on by said factor C, C' representative of the concentration before and after said photo-activation” is indefinite. First, “the values take on by” lack antecedent basis.  Furthermore, said “factor C, C’ representative of the concentration before and after said photo-activation” lacks antecedent basis.  While a “factor representative of the concentration of the chromophoric agent” has been previously established in independent claim 7, it is noted that the factors (C and C’) before and after said photo-activation have not been previously established.  Therefore, these are seemingly different factors than the single factor previously recited in claim 7 and they need to be properly introduced/established in the claims before they can be referred to with “said”.  Lastly, these are seemingly two different factors (plural), but the claims refer to them as a single factor (singular) making it confusing as to whether or not these are two different factors or not. 

Prior Art and Potentially Allowable Subject Matter
Regarding claim 1, the examiner contends that the numerous 112, 2nd issues cause a great deal of confusion and uncertainty as to the proper interpretation of the limitations, and therefore it would not be proper to reject such a claim on the basis of prior art; MPEP 2173.06.  The examiner contends that US 2012/0083772 to Rubinfeld (provided on the IDS filed 7/19/2018, specifically Pars 0029 and 0093-0103) teaches the gist/thrust of applicant’s claimed invention, but it’s unclear to the examiner (based on the 112, 2nd issues described above) if Rubinfeld teaches the claimed invention “as a whole”; see MPEP 2141.02.
Regarding claim 7, no prior art (based on effective filing date of 1/26/2016) is currently being applied to this claim, as the prior art fails to teach or render obvious “a processing unit… configured to calculate a concentration variation of the chromophoric agent inside the corneal tissue according to the following exponential law” including the specific formula, as claimed.  Specifically, while many prior art references disclose monitoring/determining/calculating/estimating the chromophore/riboflavin concentration (see references cited in the conclusion section, below, and on the attached 892), none specifically teach calculating the concentration with the specific formula claimed. Therefore, it’s possible that if applicant fixes the 112, 2nd issues, identified above, this claim could be allowable.  It is emphasized that any claim amendments require further search and consideration. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references discuss monitoring/determining/calculating the chromophore (riboflavin) concentration:
US 2012/0289886 to Muller; US 2012/0310083 to Friedman; US 2012/0310141 to Kornfield; US 2014/0194957 to Rubinfeld; US 2015/0126921 to Rubinfeld; US 2020/0107953 to Adler; US 2020/0353279 to Harhen
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792